Citation Nr: 1613192	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-25 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to an undiagnosed illness. 

2.  Entitlement to service connection for chronic fatigue/sleep disturbance, to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.

4.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia with a meniscus disorder, effective from June 1, 2009.


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service with the United States Air Force from April 1985 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Service connection for a low back condition was denied in a December 2005 decision.  The RO denied entitlement to service connection for disabilities claimed as secondary to undiagnosed illnesses in December 2007.  In March 2009, the RO denied entitlement to an evaluation in excess of 10 percent for subpatellar chondromalacia of the right knee.  The RO assigned a temporary evaluation of 100 percent in September 2009, effective April 8, 2009, to June 1, 2009, for surgical or other treatment necessitating convalescence pursuant to right knee surgery.  

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a Board hearing at the RO.  A transcript is of record.  In September 2011, the Board remanded the issues on appeal for additional medical inquiry.  

The record consists of electronic claims files and has been reviewed.  No evidence has been submitted since the most recent Supplemental Statement of the Case (SSOC) dated in October 2015.  

In a statement received in October 2015, the Veteran raised claims to service connection for several disorders (kidney, prostate, urinary, ulcer).  These particular claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue regarding service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's headaches are caused by service-connected sinusitis.  

2.  The preponderance of the evidence of record indicates that the Veteran does not have a fatigue or sleep disorder that relates to service directly or to an undiagnosed illness.  

3.  Since June 1, 2009, pain has caused flexion in the right knee to be limited to 30 degrees; a meniscal tear has caused frequent episodes of joint effusion, but no locking or instability is noted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).  

2.  The criteria for service connection for a fatigue or sleep disorder, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).  

3.  Since June 1, 2009, the criteria for a 20 percent rating, but no higher, for right knee chondromalacia with meniscal tear have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or SSOC.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has indicated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In providing notice, VA should notify the Veteran regarding his duty and VA's duty for obtaining evidence, and should notify the Veteran regarding requirements set out for service connection, and for effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In August 2005, February 2007, and October 2008, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claims and VA's duty to assist him in substantiating his claims under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decisions dated in December 2005, December 2007, and March 2009, the June 2009 SOC, and the February 2010 and October 2015 SSOCs explained the bases for the RO's actions, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

With regard to VA's duty to assist, VA has obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  He was afforded several VA compensation examinations into the claims decided below.  The examination reports and opinions contain sufficient information to decide the issues on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

With respect to the May 2011 Board hearing, the Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issues decided herein at the beginning of the hearing, and discussed the types of evidence that would be necessary to substantiate the claims.  Further, to assist the Veteran fully, the claims decided below were remanded to the RO for additional medical inquiry.  The requirements noted under 38 C.F.R. § 3.103(c)(2) have been satisfied here, therefore.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service connection for headaches 
and a fatigue/sleep disorder

      A.  Relevant Law

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2015).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran originally filed his claim for headaches in August 2006, the regulatory change does not apply to the claim.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310.

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, signs or symptoms involving the skin; signs or symptoms involving the respiratory system (upper or lower); or gastrointestinal signs or symptoms.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

In addition, under 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States. 38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b).

As to cases in which a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110, 1131 is warranted.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The notable exception to this rule is 38 C.F.R. § 3.317, which permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, even though such disability is due to illness with no diagnosis.

What is important is whether a symptom is a manifestation of a syndrome which (1) is a clinical diagnosis accepted by VA, and (2) is shown by the evidence to be the result of service.  If so, service connection may be granted under 38 C.F.R. § 3.303(d).  If not, service connection must be considered under 38 C.F.R. § 3.317.  In the latter case, service connection may not be granted if the symptom is a manifestation of a disability attributable to a "known clinical diagnosis."

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will address separately below the claims to service connection for headaches and for fatigue/sleep problems.  

      B.  Headaches

A service connection finding is warranted for headaches for the following two reasons.  First, the evidence establishes that the Veteran has a headache disorder.  VA compensation examination reports dated in November 2011 and February 2013 find that the Veteran has had problems with headaches during the appeal period.  Second, the February 2013 examiner found the Veteran's headaches "attributable" to his service-connected sinusitis.

The report of a June 1995 VA compensation examination, conducted within two months of the Veteran's discharge from active service, notes complaints of headaches.  Nevertheless, substantial evidence of record indicates that the Veteran's headaches are not due to service, either directly or presumptively.  With regard to the issue of secondary service connection, however, the only medical evidence addressing headaches relating to sinusitis is found in the February 2013 VA report.  Based on that unchallenged report, service connection is warranted for headaches on a secondary basis.  38 C.F.R. § 3.310.  

      C.  Fatigue/Sleep Problems

The Veteran's DD Form 214 shows that he served from August 1990 to April 1995 in Operation Desert Shield/Storm, and that he served in the Desert Shield/Storm area of responsibility.  Therefore, he is a "Persian Gulf veteran" as defined by regulation.  38 C.F.R. § 3.317.

The Veteran's STRs are negative for a sleep or fatigue disorder.  Nevertheless, he asserts that he incurred a fatigue/sleep disorder due to service in the Persian Gulf.  

The Veteran testified at the May 2011 Board hearing that he experienced trouble sleeping at night due to restlessness and jerking in his sleep.  He stated that he experienced night sweats, and wakes in the morning tired and fatigued.  He noted "big bags under my eyes, dark circles and they just seem to get worse.  I just don't have any energy during the day."  The Veteran's spouse also testified during the hearing, stating that the Veteran "can't get that good night's sleep because he's too busy jerking all night and then he gets sweaty you know and then he kind of gets that under control, and then the legs start jerking again."  

VA treatment records dated during the appeal period also note the Veteran's complaints of fatigue.  

The record contains two VA examination reports addressing these complaints, dated in February 2009 and November 2011.  The February 2009 VA examiner noted the Veteran's complaints of fatigue and sleep disturbances, but did not provide analysis or an opinion regarding what may be causing his problems, or whether they may be due to undiagnosed illness.  

By contrast, the November 2011 VA examiner addressed the issues of diagnosis and etiology.  The examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner noted the Veteran's complaints of fatigue, forgetfulness, poor attention and concentration, confusion, and sleep impairment.  

The examiner stated that the Veteran's reported "chronic sleep disturbance . . . partially explains his chronic daytime fatigue."  The examiner further noted that several "significant diagnostic test findings" were normal and that the "VA outpatient medical record contains numerous blood and urine tests, as well as multiple radiologic procedures" which were unremarkable.  The examiner found that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome (CFS).  The examiner found it less than likely that the Veteran's fatigue and sleep problems were "manifestations of a known clinical diagnosis or a qualifying chronic disability such as an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms[.]"  Further, the examiner found it less than likely that the problems were due directly to service.  The examiner explained that his examination of the Veteran was "entirely within normal limits, except for orthopedically related problems in his knees and lumbar spine, and some chronic bilateral calf pain."  

The Board also notes that the Veteran has been diagnosed with many disabilities, to include service-connected respiratory, orthopedic, urinary, gastrointestinal, and skin disorders.  

In reviewing the entirety of the evidence, the Board finds both direct and presumptive service connection for a sleep or fatigue disorder unwarranted.  The preponderance of the medical evidence indicates that the Veteran did not have sleep or fatigue problems during service, did not have these problems soon after service, and did not develop the problems he now has as a result of his Persian Gulf service.  Indeed, the objective findings of record indicate that the Veteran does not have a current fatigue or sleep disorder.  Thus, the medical evidence shows that the Veteran's complaints of fatigue and sleep disturbance cannot be attributed to a known clinical diagnosis.    

Unfortunately, the evidence shows both that there is no present disability for which service connection can be granted under 38 C.F.R. § 3.303; and that there is no so-called "undiagnosed illness" under 38 C.F.R. § 3.317, as the complaints of fatigue likely relate to the interrupted sleep he experiences every night due to restlessness.  38 C.F.R. § 3.317.  In other words, his fatigue can be attributed to a known clinical diagnosis.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained under 38 C.F.R. § 3.317(a)(2)(ii).

Therefore, the Veteran is not entitled to service connection under 38 C.F.R. § 3.303 or § 3.317.  He cannot get entitlement under 38 C.F.R. § 3.317 because his symptoms are likely due to other diagnosed problems; but he also cannot get entitlement to service connection under 38 C.F.R. § 3.303, as there is not a separate clinical diagnosis associated with his symptoms, particularly given that the November 2011 examiner specifically found that he did not have CFS.  

While the Veteran is competent to say that he experiences sleep difficulty and fatigue, he does not have the expertise to state that he has a clinical diagnosis associated with his symptoms.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the Veteran as to the presence of a current diagnosed or undiagnosed disability related to fatigue and sleep disturbance.  

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for fatigue/sleep problems.   Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

III.  Increased rating for the right knee since June 1, 2009

      A.  Relevant Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling disorder, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's disorder operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the disorder.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating the Veteran's claim of increased evaluation for a disability of the musculoskeletal system, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In September 2011, the Board found that a rating in excess of 10 percent for right knee chondromalacia prior to April 8, 2009, was not warranted.  Between that date, and June 1. 2009, the right knee was rated as 100 percent disabled under 38 C.F.R. § 4.30 for recovery from April 2009 right knee surgery.  In September 2011, the Board remanded the issue of whether a rating in excess of 10 percent has been warranted since June 1, 2009.  

The Veteran's right knee disability is evaluated under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion) for subpatellar chondromalacia.  The Veteran's right knee disability was previously rated as 0 percent disabling under 38 C.F.R. § 4.71a, DC 5257 (other impairment of the knee, recurrent subluxation or lateral instability), for subluxation.  As the Veteran underwent right knee surgery for a meniscus condition during the appeal period, which the RO found service connected in addition to the chondromalacia, the Board will review in this decision all DCs pertaining to knee disorders.  

Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. § 4.71a (2015).  Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings between 30 and 60 percent.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability and authorizes a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint and authorizes a sole rating of 20 percent.  Diagnostic Code 5259 addresses the surgical removal of semilunar cartilage and authorizes a sole rating of 10 percent.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Under DC 5260, a compensable rating is warranted for flexion limited to 45 degrees, while DC 5261 authorizes a compensable rating for extension limited to 10 degrees.  Diagnostic Code 5262 addresses impairment of the tibia and fibula and authorizes ratings of 10 to 40 percent for malunion and nonunion disorders.  Diagnostic Code 5263 authorizes a 10 percent rating for genu recurvatum.  Finally, knee prosthetic replacements are addressed under DC 5055 which authorizes ratings of 100 percent, 60 percent, and 30 percent. 

Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003, 5010.  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997).  Separate ratings may also be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-2004 (2004).

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable (0 percent) rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating, and to 15 degrees warrants a 30 percent rating.  

      B.  Factual Background and Analysis

The evidence of record addressing the condition of the right knee since June 1, 2009 consists of VA treatment records, a November 2011 VA examination report, and the Veteran's lay assertions.  

The Veteran testified at the May 2011 Board hearing that every time he moved his knee it had a clicking and grinding sound.  He also felt like his knee would buckle and it would swell every day.  He stated that he wore a brace to help with stability and used a cane, and that he had constant pain in the knee.  

The VA treatment records detail the Veteran's April 2009 right knee surgery for a meniscal tear, note findings of degenerative changes in the right knee, note the Veteran's complaints of pain and limitation of motion, but do not provide information regarding range of motion testing.  Records since June 2009 and the first examination containing measured range of motion do, however, document repeated complaints of pain, and limited motion, as in July 2009 and August 2010.  In April 2010, the Veteran was issued a new brace to attempt improvement in motion and pain levels; he also reported swelling after standing at work for many hours.

The November 2011 VA report noted the Veteran's complaints of pain and swelling, and the Veteran's report of relying on a cane because of the pain.  The examiner noted 100 degrees flexion.  Following repetitive use testing, the examiner again noted 100 degrees flexion.  But the examiner also noted objective evidence of painful motion at 30 degrees flexion.  The examiner noted no limitation of extension (0 degrees).  The examiner noted "functional loss and/or functional impairment" to include reduced motion, painful motion, and swelling.  The examiner noted normal muscle strength (5/5) and normal joint stability, and found no evidence of recurrent patellar subluxation/dislocation.  The examiner also noted a meniscus (semilunar cartilage) condition, a meniscal tear, which caused frequent episodes of joint effusion.  Finally, the examiner stated that, in contrast to previous findings noted in VA treatment records, x-ray examination did not reveal degenerative changes in the right knee.  

Based on these facts a rating increase to 20 percent is warranted for the period since June 1, 2009.  While the first measured limitation of 30 degrees of flexion is not documented until November 2011, prior to that date doctors noted consistent complaints of pain and objectively shown (unspecified) limitations of motion.  In order to not penalize the Veteran for delays in securing VA examination, and in light of the consistency of the record, the right knee is presumed to have been in the same condition prior to the November 2011 examination as after.  Though there may be no documented measurements, there is also no contradictory evidence, and all reasonable doubt must be resolved in favor of the Veteran.  38 C.F.R. § 3.102.

As no limitation of flexion to 15 degrees or less is shown, to include upon consideration of the functional impact of pain, weakness, fatigue, lack of endurance, and incoordination, a yet higher 30 percent rating under Code 5260 is not warranted.

The Board has also considered the possibility of rating under other knee Codes.  A rating in excess of 20 percent is not warranted during the appeal period as no evidence shows ankylosis (DC 5256), which is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  Moreover, no evidence shows recurrent subluxation or lateral instability (DC 5257), extension limited to 20 degrees (DC 5261), or tibia/fibula impairment (DC 5262).  As these symptoms are not present, those Codes and their accompanying criteria are not for application.

Special consideration has been given to application of Codes 5258 and 5259, for meniscal injuries.  Code 5259, assigns a 10 percent rating for "symptomatic" postsurgical meniscal injuries.  Code 5258 assigns a 20 percent rating for meniscal injuries manifested by frequent episodes of "locking," pain, and effusion into the joint.  Initially, the Board notes that the application of either in place of the currently applied Code 5260 is to no advantage, as the maximum allowable rating under them is already assigned.  Second, the Board finds that application of either in conjunction with Code 5260 here would constitute prohibited pyramiding, or compensation of the same signs and symptoms multiple times.  38 C.F.R. § 4.14.  

The nonspecific symptoms of Code 5259 are encompassed upon consideration of the DeLuca factors, particularly pain, and cannot be counted again to assign a compensable rating for the right knee.  Similarly, one of the trinity of symptoms required under Code 5258, pain, supports the currently assigned rating.  A compensable rating under Code 5258, even in light of repeated notations of effusion, would, given the conjunctive "and" of the rating criteria, also be based at least in part on the already-compensated knee pain.  This would be pyramiding.  The Board is aware that effusion or swelling can and does exist independent of the right knee pain, but this alone does not warrant assignment of a separate compensable rating under Code 5258.  Moreover, treatment and examination records, as well as the lay complaints of the Veteran, closely associate the pain and swelling in the right knee.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014). 

The criteria applied here fully account for the Veteran's reported pain, swelling, and limitation of movement symptoms.  Further, in considering the extent of actual impairment due to pain and the other DeLuca factors, the Board has accounted for the full extent of symptoms and their impact on the Veteran, and all signs and symptoms are accounted for.  No extraschedular evaluation is warranted.


ORDER

Entitlement to service connection for headaches is granted.  

Entitlement to service connection for chronic fatigue/sleep disturbance, to include as secondary to an undiagnosed illness, is denied.  

For the period since June 1, 2009, entitlement to a 20 percent rating for right knee chondromalacia and a meniscus disorder is granted, subject to laws and regulations governing the payment of monetary awards.   


REMAND

A remand is warranted for additional medical inquiry into the Veteran's claim to service connection for a lower back disorder.  

The Veteran has argued during the appeal period that he developed a back disorder as the result of disability associated with service-connected lower extremity disorders in the feet and right knee.  Pursuant to the Board's September 2011 remand, the Veteran underwent VA compensation examination into his claim in November 2011.  The examiner addressed the issue of secondary service connection.  But the examination report is inadequate for two reasons.  First, since the examination, the Veteran has been service connected for a bilateral leg injury.  In a June 2013 rating decision, the RO awarded service connection for bilateral chronic exertional compartment syndrome.  In the November 2011 report, the examiner did not address disorder and any potential impact on the back.  Second, in the report, the examiner did not explain his finding that the right knee and bilateral foot disability did not cause or aggravate the back problem.  The examiner merely stated that medical literature did not support the notion that either service-connected disorder would cause a back disorder.  Based on these two reasons, a new VA examination should be provided to the Veteran.    

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records are dated in January 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of any outstanding VA medical records dating from January 2013 to the present.  If no further treatment records exist, the claims file should be documented accordingly.  

2.  Schedule the Veteran for a VA spine examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should identify all current disabilities of the low back, and should opine as to whether it is at least as likely as not that any such condition is caused or aggravated by service or by a service-connected disability, in particular service-connected bilateral pes planus, right knee, and bilateral leg disorders.  Discussion of the impact of altered gait or posture may be necessary.

A full and complete rationale for any opinion expressed is required.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


